Case 1:18-cv-00681-RJL Document 93-2 Filed 12/30/19 Page 1 of 2




          EXHIBIT 
        Case 1:18-cv-00681-RJL Document 93-2 Filed 12/30/19 Page 2 of 2


From:             Paris Sorrell
To:               MGottlieb@willkie.com; Meryl Governski; Joshua Riley; mattcouch@af-mg.com; Philip Harvey; Dawn Fox
Subject:          Rich v. Butowsky - document production link
Date:             Wednesday, August 21, 2019 7:44:06 PM
Attachments:      Butowsky - Privilege Log 8.21.19.xlsx


All,

Below is a link to Mr. Butowsky's first document production (Butowsky 0000001 - Butowsky
0001308):

https://www.ediscoveryplatform.com/DownloadProduction.aspx?SharedId=52274c0f-f6e5-
47cd-9430-698d330d288b

The password to download the link is: wahoowa

This link is set to expire on August 28, 2019. If you need access after that date, please contact
us. Please note that if you use a Mac, you may need to download The Unarchiver to unzip the
file.

I also attach a privilege log for the production.

Please let us know if you have any trouble accessing the files.

Thanks,
Paris

--
       Paris R. Sorrell
       Harvey & Binnall, PLLC
       717 King Street
       Suite 300
       Alexandria, VA 22314
       (703) 888-1943
       (703) 888-1930 (fax)
       psorrell@harveybinnall.com
